FILED
                            NOT FOR PUBLICATION                            FEB 26 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS JOHN WILLIAMS,                            No. 13-35736

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00615-JLR

  v.
                                                 MEMORANDUM*
MARYANNE BREWER, A/C; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Carlos John Williams, a Washington state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First and

Eighth Amendment claims. We have jurisdiction under 28 U.S.C. § 1291. We

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because the district court dismissed Williams’ action on the merits and not

for failure to pay the filing fee, we reject Williams’ contention regarding the filing

fee, which is the only issue he raises in his Opening Brief.

      Williams’ motion for prospective relief seeking immediate transfer,

miscellaneous injunctive relief, and appointment of a guardian ad litem, filed on

January 9, 2015, and related motion for a prompt ruling, filed on February 2, 2015,

are denied because we do not consider allegations raised for the first time on

appeal.

      AFFIRMED.




                                           2                                     13-35736